Citation Nr: 1812976	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-41 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a mental condition.

4.  Entitlement to a disability rating in excess of 30 percent for a sinus condition.

5.  Entitlement to a disability rating in excess of 10 percent for low back strain.

6.  Entitlement to a compensable disability rating for a ganglion cyst on the right wrist.

7.  Entitlement to an initial compensable disability rating for a scar on the right wrist status post cyst excision.

8.  Entitlement to a compensable disability rating for hearing loss.

9.  Entitlement to a compensable disability rating for hypertension.

10.  Entitlement to a compensable disability rating for hemorrhoids.


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from May 1975 to May 1979, November 1983 to April 1986, and April 1989 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In a statement received on January 3, 2017, prior to the promulgation of a Board decision, the Board received notification from the appellant that he requested to withdrawal his appeal of all issues.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issues of entitlement to service connection for sleep apnea, entitlement to service connection for diabetes mellitus, entitlement to service connection for a mental condition, entitlement to a disability rating in excess of 30 percent for a sinus condition, entitlement to a disability rating in excess of 10 percent for low back strain, entitlement to a compensable disability rating for a ganglion cyst on the right wrist, entitlement to an initial compensable disability rating for a scar on the right wrist status post cyst excision, entitlement to a compensable disability rating for hearing loss, entitlement to a compensable disability rating for hypertension, and entitlement to a compensable disability rating for hemorrhoids are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement received on January 3, 2017, the Veteran requested to withdraw his appeal of all issues, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER


The appeal is dismissed.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


